UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 17-1891

                    JOHN CONNOR MIRABELLA, A MINOR,
             BY HIS PARENTS, JOHN AND MAUREEN MIRABELLA;
                 JOHN MIRABELLA; MAUREEN MIRABELLA,
                INDIVIDUALLY AND ON THEIR OWN BEHALF,
                                  Appellants

                                            v.

                       WILLIAM PENN CHARTER SCHOOL;
                     WILLIAM PENN CHARTER SCHOOL INC;
                      OVERSEERS OF THE PUBLIC SCHOOL

                              (E.D. Pa. No. 2-15-cv-01162)

Present: HARDIMAN, BIBAS and ROTH, Circuit Judges

      1.     Motion by Appellants John Mirabella, John Connor Mirabella and Maureen
             Mirabella to amend opinion dated 11/05/2018;

      2.     Response by Appellees Overseers of the Public School, William Penn
             Charter School and William Penn Charter School Inc in opposition to
             Motion to amend opinion.
                                                    Respectfully,
                                                    Clerk/JK

_________________________________ORDER________________________________
The foregoing motion and response are considered. The Opinion issued November 5,
2018 is VACATED and an amended opinion will be filed contemporaneously with this
order. As the amendment does not affect the judgment, the time for filing the petition for
rehearing remains the same.

                                                       By the Court,

                                                       s/ Jane R. Roth
                                                       Circuit Judge
Dated: November 23, 2018
JK/cc: All Counsel of Record